DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 3 December 2021, in response to the Office Action mailed 9 September 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Response to Arguments
Applicant’s arguments, see the remarks, filed 3 December 2021, with respect to the common resistor on the line between the synapse and post-synaptic neuron have been fully considered and are persuasive.  The rejections of claims 1, 8, 10, 11, and 13-19 have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: while the cited art teaches various arrangements for neuron/synapse arrays, it does not appear to teach all of the claimed elements and connections between the pre-synaptic neuron, synapse, and post-synaptic neuron including the claimed transistor and resistive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 2-7, 9, 12, and 23 are cancelled; claims 1, 8, 10, 11, and 13-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128